DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 07/19/2021 has been entered. Claims 1, 3-7, and 9-17 are pending. Claims 6-7, 9-12, and 15 are withdrawn. Claims 2 and 8 are canceled. Claim 17 is new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., (JP2013008485A original and machine translation provided in IDS dated 03/22/2018) hereinafter Fukumine, in view of Chopra et al., (US20060198422A1) hereinafter Chopra. 
Regarding Claims 1, 5, and 16, Fukumine discloses an electrode for a secondary battery (Fukumine Abstract) comprising a slurry (Fukumine [0030]) comprising for example, conductive carbon nanotubes (Fukumine [0109]), which is an example of a conductive material paste composition, the conductive carbon nanotubes (Fukumine [0109]), reading on Claim 5, which is an example of a fibrous carbon nanomaterial, reading on Claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one of the appropriate conductive carbon materials taught by Fukumine, such as carbon nanotubes, as the skilled artisan would have a reasonable expectation of success in selecting any of the appropriate conductive carbon materials.
 Fukumine further discloses the slurry comprising a binder (Fukumine [0029]) and a dispersion medium (Fukumine [0053]), which is the same as a solvent, wherein the binder includes a polymer unit having a nitrile group and a straight chain alkylene structural unit (Fukumine [0029]) which the skilled artisan understands is an example of copolymer including an alkylene structural unit and a nitrile group-containing monomer unit, and having a weight average molecular weight of preferably 100,000 to 300,000 (Fukumine [0039]) which overlaps the claimed range of at least 200,000 and less than 1,500,000. It also may contain an additional copolymer such as a polyacrylonitrile derivative (Fukumine [0104]), specifically an acrylate copolymer (Fukumine [0104]) and preferably contains a polyacrylonitrile derivative in order to improve the dispersability of the positive electrode active material (Fukumine [0105]), which the skilled artisan understands reads on a second copolymer containing an alkylene structural unit and a nitrile group monomer unit, reading on Claim 16. Fukumine discloses when the polymer molecular weight is in the disclosed range, it is easier to adjust the viscosity since viscosity depends on molecular weight, and it makes it easier to coat while still providing flexibility (Fukumine [0039]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate molecular weight, such as at least 200,000 and less than 1,500,000 for the first copolymer, as taught by Fukumine. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05(I). 
Fukumine further discloses wherein the other binder (second binder) is contained in an amount of 20-60% of total binder (Fukumine [0106]) in order to prevent increasing resistance (Fukumine [0106]), and the content of total binder 0.5-5% (Fukumine [0107]), and the content of carbon is 1-10% (Fukumine [0110]) in order to provide high conductivity (Fukumine [0110]). This corresponds to a proportion of second binder to carbon nanomaterial in the range of (0.2*0.5)/10=0.01 to (0.6*5)/1= 3, 
It would have been obvious to one of ordinary skill in the art to optimize the relative amount of second copolymer to a content of the fibrous carbon material, as taught by Fukumine, such that it falls within the claimed range of at least 0.001 times or more to 0.09 times or less, in order to balance conductivity, dispersability and increased resistance, since the content of the second copolymer is a result-effective variable that can increase internal resistance (see MPEP 2144.05(II)(B)). 
However, Fukumine does not disclose the molecular weight of the second copolymer.
In a similar field of endeavor as it pertains to adhesive binder compositions (Chopra [0062), Chopra teaches using two binder materials of differing molecular weights (Chopra [0141]). Chopra teaches the binder includes a first polymer having a molecular weight (weight average) of 25,000 to 40,000 (Chopra [0141]), falling within the claimed range of at least 10,000 and less than 140,000 of the claimed second binder and a second polymer having a molecular weight (weight average) of over 1,000,000 (Chopra [0141]), overlapping with the claimed range (at least 200,000 and less than 1,500,000) of the claimed first binder; wherein the first and second binders are the same as each other and selected from acrylate binders such as poly acrylonitrile (Chopra [0142]) made of monomers of acrylonitrile (Chopra [0131]), which is synonymous to the binders of Fukumine above. Chopra further teaches that having two different molecular weights leads to a bimodal molecular weight distribution (Chopra [0141]), which would lead to both benefits of improved flexibility and dispersability as discussed by Fukumine.
It would have been obvious to one having ordinary skill in the art at the time of filing to select a lower molecular weight polymer the second acrylonitrile binder of Fukumine such that it falls within the claimed range of at least 10,000 and less than 140,000 as taught by Chopra in order to ensure a bimodal molecular weight distribution, leading to improved flexibility and dispersion. 
Regarding Claim 3, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine further discloses wherein the second copolymer is contained in an amount relative to the total binding agent between 5 to 80% by mass, more preferably 20 to 60% by mass (Fukumine [0106]), overlapping the claimed range of at least 0.5 and less than 50 mass % relative to total content of the binder, in order to not increase internal resistance of the battery (Fukumine [0106]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate relative binder content of the second copolymer such that it falls within the claimed range, since “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05 (I)). Furthermore, the skilled artisan would have a reasonable expectation that selecting an appropriate content of the second copolymer would not significantly impact the performance of the slurry mixture and the binder would still be able to provide adequate adhesion to hold the electrode material together, while not significantly increasing the internal resistance of the battery.
Regarding Claim 14, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine further discloses wherein the fibrous carbon nanomaterial may be for example carbon nanotubes (Fukumine [0109]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one of the appropriate conductive carbon materials taught by Fukumine, such as carbon nanotubes, as the skilled artisan would have a reasonable expectation of success in selecting any of the appropriate conductive carbon materials.
Regarding Claim 17, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine further discloses wherein the first binder provides flexibility (Fukumine [0039]) and wherein the other binder (second binder) is contained in an amount of 20-60% of total binder (Fukumine [0106]) in order to prevent increasing resistance (Fukumine [0106]), and the content of total binder 0.5-5% 
It would have been obvious to one of ordinary skill in the art to optimize the relative amount of first copolymer to a content of the fibrous carbon material, as taught by Fukumine, such that it falls within the claimed range of at least 0.01 times or more to 0.4 times or less, in order to balance conductivity, dispersability and mechanical properties, since the content of the first copolymer is a result-effective variable that affects flexibility and adhesive strength (see MPEP 2144.05(II)(B)). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al., (JP2013008485A original and machine translation provided in IDS dated 03/22/2018) hereinafter Fukumine in view of Chopra et al., (US20060198422A1) hereinafter Chopra, as applied to Claims 1 and 3 above, respectively, and further in view of Katada et al., (WO2013129658A1 published 09/06/2013, see also US20150050555 for English translation) hereinafter Katada.
Regarding Claim 4, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine discloses wherein the binder may further includes a fluorine-containing polymer, such as PVDF (Fukumine [0104]), however does not explicitly disclose an embodiment where one is used in combination with the binder as set forth above. 
In a similar field of endeavor as it pertains to conductive paste for a secondary battery (Katada Abstract) Katada teaches a slurry (Katada [0005]) comprising a conductive agent such as carbon nanotubes (Katada [0045]) and a binder (Katada [0046]), the binder containing a polymer comprising a nitrile group and an alkylene group (Katada [0021]), Katada teaches that including a fluorine based 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further add a fluorine containing polymer, as taught by Katada, to the binder mixture as disclosed by modified Fukumine in order to minimize swelling of the binder and thus obtain good high temperature characteristics.
Regarding Claim 13, Modified Fukumine discloses all of the claim limitations as set forth above. Fukumine discloses wherein the binder may further includes a fluorine-containing polymer, such as PVDF (Fukumine [0104]), however does not explicitly disclose an embodiment where one is used in combination with the binder as set forth above. 
In a similar field of endeavor as it pertains to conductive paste for a secondary battery (Katada Abstract) Katada teaches a slurry (Katada [0005]) comprising a conductive agent such as carbon nanotubes (Katada [0045]) and a binder (Katada [0046]), the binder containing a polymer comprising a nitrile group and an alkylene group (Katada [0021]), Katada teaches that including a fluorine based polymer in the binder (Katada [0047]) is particularly preferable in view of suppressing swelling against the electrolytic solution, thereby obtaining good high temperature characteristics (Katada [0047]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further add a fluorine containing polymer, as taught by Katada, to the binder mixture as disclosed by modified Fukumine in order to minimize swelling of the binder and thus obtain good high temperature characteristics.

Response to Arguments
Applicant’s arguments, filed 07/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The Applicant further argues that the claimed features provide an advantageous effect, namely increased dispersability and suppressed internal resistance that is not recognized by the prior art.
The Examiner submits that both Fukumine discuss a desire to improve dispersability of the carbon nanomaterial, particularly by controlling viscosity and molecular weight. Further the Examiner notes that the prior art need not “suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336.” See MPEP 2144(IV).
Applicant further argues that the dependent claims are allowable by way of dependency.
This argument is moot in view of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722